Per Curiam.
It appears by the return of the habeas corpus in ihis case, that John Wilbank claims the service of John Ruggles, as his apprentice; and on inspecting the writing which is called an indenture, it appears to be subscribed by the parties, but not under seal. This is the only objection; so that the single question is, whether there can be a binding, by writing without seal, under the act Of 29th September, 1770. By the preamble of that act it seems to have been doubted, whether an infant was bound by the covenants in an indenture executed by him, and to remove that doubt was one of the objects of the act. The expressions in the enacting clause are, that every person that shall be bound by indenture to serve as an apprentice, &c. with the assent of his parent, guardian, or next friend, &e., although such person shall be within the age of 21 years at the time of making his indenture, shall be bound to serve, &c., as fully as if he were of full age at the time of mailing the said indenture. I will not say, that the word indenture in its largest Sense, might not comprehend a writing indented, though not upder seal. But certain it is, that when an indenture is spoken of, and particularly an indenture of apprenticeship, an instrument under seal is generally understood. It was said by Holt, C. J. in the case of the Queen v. Collingwood, 2 Ld. Raym. 1117, that an apprentice cannot be bound without deed. And the law is so laid down, in 1 Burn. Just, title Apprentice, p. 37, and 1 Salk. CS. It might be fairly inferred, therefore, that our act of assembly required a deed, from the sense in which the word indenture, was usually taken! But we are not left without explanation, from other parts of the act, in which the covenants both of the master and the apprentice are several times spoken of, whieh could not be without deed. The binding of apprentices is a matter of importance, and the forms prescribed by law, should be preserved, as they give solemnity to the transaction. It is the opinion of the court, that a writing without seal, is not an indenture within the meaning of the act of assembly. That being the case, the writing now produced is not a valid indenture, and it is ordered, that the infant, John Ruggles, be discharged.
Relator discharged.